Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-12, 17-28, 31-33, 35, 43-54, 56-57 and 59-60 are pending
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021, has been entered.
Applicants’ arguments, filed on 02/10/2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments, filed on 02/10/2021, have each been entered into the record. Applicants have amended claims 1, 3, 12, 18 and 57. Applicants have cancelled claim 34. Claims 4-11, 17, 19-28, 31-33 and 43-54 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 4-11, 17, 19-28, 31-33 and 43-54 are drawn to methods requiring a non-elected opiate analgesic. Therefore, claims 1, 3, 12, 18, 35, 56-57 and 59-60 are subject of the Office action below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 12, 18, 35, 56-57 and 59-60 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 12, 18, 35, 56-57 and 59-60 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. 
Claim 1 is rendered indefinite for reciting the limitation of “a pharmaceutical dosage unit”, in lines 2-3, because a person of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
It is unclear to one of the ordinary skill in the art as to exactly what therapeutic agent(s) is(are) encompassed by the “a pharmaceutical dosage unit”, recited in lines 2-3 of amended claim 1, which is in need of a prevention from diversion. For example: i) is the term “a pharmaceutical dosage unit” recited in lines 2-3, which is in need of a prevention from diversion, the same as the term “the pharmaceutical dosage unit” comprising hydrocodone and flumazenil recited in lines 5-9; or ii) is the term “a pharmaceutical dosage unit” recited in lines 2-3, which is in need of a prevention from diversion, different from the term “the pharmaceutical dosage unit” comprising hydrocodone and flumazenil recited in lines 5-9?
If the term “a pharmaceutical dosage unit” recited in lines 2-3 of claim 1, which is in need of a prevention from diversion, is the same as the term “the pharmaceutical dosage unit” comprising hydrocodone and flumazenil recited in lines 5-9, it is suggested that Applicants amend 
If the term “a pharmaceutical dosage unit” recited in lines 2-3 of claim 1, which is in need of a prevention from diversion, is different from the term “the pharmaceutical dosage unit” comprising hydrocodone and flumazenil recited in lines 5-9, what therapeutic agent(s) is(are) encompassed by the term “a pharmaceutical dosage unit” recited in lines 2-3 of claim 1?
Accordingly, one skilled in the art cannot reasonably determine what drug or drug combination constitutes “a pharmaceutical dosage unit”, recited in lines 2-3 of amended claim 1. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
Claim 1 recites the limitation “the pharmaceutical dosage unit that is in a non-liquid oral dosage form”, in line 5.  There is insufficient antecedent basis for this limitation in the claim. This is because the limitation of an oral dosage form of a pharmaceutical dosage unit is not recited in the claim preamble.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, 18, 35, 56-57 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Flath et al (hereinafter, “Flath”, U.S. Pub. No. 20090022790, published 01/22/2009) in view of: i) Holtman Jr. (European J. Pharmacology, 2003, 470, 149-156, cited in the previous office action); and ii) Herry (U.S. Pub. No. 20100233257, published 09/16/2010, cited in the previous Office action).
Independent claim 1 is directed to a method for preventing diversion of a pharmaceutical dosage unit, which comprises administering a composition comprising hydrocodone (an opioid agonist, see specification at ¶ 0014) and flumazenil (a benzodiazepine antagonist, see specification at ¶ 0025). 
The administered composition is further limited to a dosage unit suitable for sublingual administration selected from the group consisting of a tablet, a pill, a capsule or a film, in which at least some of the hydrocodone and at least some of the flumazenil are in direct physical contact with each other within the dosage unit.
Regarding claim 1, Flath relates to pharmaceutical compositions and dosage forms comprising an active agent, such as an opioid agonist, and an adverse agent, such as an opioid antagonist, which are useful for preventing or discouraging tampering, abuse, misuse or diversion of the dosage form (see ¶ 000). The dosage forms in accordance with the invention include oral dosage forms, such as capsules or tablets (see ¶s 0009 and 0132). Flath also relates to: i) methods of treating a condition in a patient with such a dosage form; ii) kits containing such a dosage form with instructions for using the dosage form to treat a patient; and iii) a process for the preparation of such pharmaceutical compositions and dosage forms. In one embodiment, the condition being treated in a patient is pain. Please see ¶s 0132, 0142 and reference claims 29-30. A “patient” includes, but not limited to a human (see ¶ 0025). 
The amount of the active agent per dosage unit is that which is an effective amount for its particular indication and is independent of the amount of the adverse agent. For example, if the active agent is an opioid agonist, the amount of the opioid agonist is generally from about 1 mg to about 800 mg. One of the ordinary skill in the art can readily determine, without undue experimentation, the amount of therapeutic agent needed for a particular indication. Please see ¶ 0133. In a non-limiting embodiments in which the opioid agonist is hydrocodone, the dosage form can include hydrocodone doses from about 5 mg to about 80 mg (see ¶ 0139).
An “opioid antagonist” refers to an adverse agent that reduces, delays or reverses at least one biological effect of an opioid agonist (see ¶ 0032). The amount of the adverse agent in the dosage form is such that the adverse agent can give the intended effect of reducing or eliminating at least one biological effect of the opioid agonist, when both agents are substantially or completely released from the dosage form and absorbed into an animal’s blood. Please see ¶ 0134.
Flath differs from claim 1 only insofar as Flath is not explicit in teaching: i) flumazenil (a benzodiazepine antagonist, see discussions above), as adverse agent that reduces, delays or reverses at least one biological effect of an opioid agonist; and ii) a dosage unit suitable for sublingual administration.
Holtman Jr. is cited for disclosing that benzodiazepines have been shown to attenuate analgesic action of opioids (see page 149, 1st ¶ on the left column). Holtman Jr. discloses that since benzodiazepine agonists seemed to antagonize the analgesic effect of an opioid (morphine), it seems reasonable that a benzodiazepine antagonist such as flumazenil might enhance morphine analgesia. Holtman Jr. discloses that such an effect would be of significant clinical benefit, making it possible to use smaller doses of morphine to achieve similar analgesia with fewer opioid side effects (respiratory depression, sedation, constipation, and urinary retention). Holtman Jr. thus set out to evaluate the effect of coadministration of an opioid (morphine) with flumazenil, on morphine analgesia after acute and chronic administration to rats. Please page 149, 1st ¶ on the left column through right column ¶s. Specifically, Holtman Jr. discloses that: i) flumazenil dose dependently enhance morphine analgesic effect; and ii) the findings suggests a possible role for flumazenil as an adjunct with opioids in acute and chronic pain therapy. Please see abstract, pages 150-155 and Figures 1-4.
Herry is cited for disclosing pharmaceutical tablets comprising opioid analgesics and a method of treating pain comprising administering the active ingredients by sublingual route (see abstract and ¶s 0001-0002). Among the beneficial attributes of administration by sublingual routes, Herry discloses: i) production of a rapid onset of action, when compared to conventional oral administration in which a tablet is swallowed (see ¶ 0004); ii) that sublingual administration can also allow for the administration of active ingredients which are not normally absorbed at the level of stomach mucosa or digestive mucosa after oral administration (see ¶ 0005); and iii) that the active ingredients are not subject to a substantial first pass metabolism and enzymatic degradation through the liver, when compared to conventional oral administration of active ingredients (see ¶ 0003).
 Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Flath with Holtman Jr. and Herry, in order to formulate a non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), comprising an opioid agonist (e.g., hydrocodone), and an adverse agent (e.g., flumazenil). This is because: i) Flath discloses a non-liquid oral dosage form (e.g., tablet or capsule), comprising an opioid agonist (e.g., hydrocodone), and an adverse agent that reduces, delays or reverses at least one biological effect of an opioid agonist, as useful for preventing or discouraging tampering, abuse, misuse or diversion of the dosage form (see discussions above); ii) Holtman Jr. discloses flumazenil as an adverse agent that reduces, delays or reverses at least one biological effect of an opioid agonist (see discussions above); and iii) Herry discloses opioid tablets suitable for sublingual administration and also discloses the beneficial attributes of administration by sublingual routes, when compared to conventional oral administration in which a tablet is swallowed (see discussions above).
The person skilled in the art would have had a reasonable expectation that the non-liquid oral dosage form comprising an opioid agonist (e.g., hydrocodone), and an adverse agent (e.g., flumazenil), would be useful for preventing or discouraging tampering, abuse, misuse or diversion of the dosage form. The skilled artisan would have considered administration by sublingual delivery route for the advantage of, for example, the production of a rapid onset of action, when compared to conventional oral administration in which a tablet is swallowed (see discussions above). The person of the ordinary in the art would have had a reasonable expectation that the active ingredients in the dosage unit administered by sublingual route, would not be subjected to a substantial first pass metabolism and enzymatic degradation through the liver, when compared to conventional oral administration of active ingredients. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the recited intended outcome of the method of claim 1 resulting in at least some of the two active pharmaceutical ingredients both entering the blood stream bypassing first pass liver interaction, is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Flath, Holtman Jr., and Herry, combined to disclose the invention of claim 1 (see discussions above), the method of Flath, Holtman Jr., and Herry, must necessarily produce the same outcomes of recited in claim 1, because the recited outcome is a natural process that flows from the human patient and the administered non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), comprising an opioid agonist (e.g., hydrocodone), and an adverse agent (e.g., flumazenil). Furthermore, among the beneficial attributes of administration by sublingual routes, Herry discloses that the active ingredients are not subject to a substantial first pass metabolism and enzymatic degradation through the liver, when compared to conventional oral administration of active ingredients (see ¶ 0003).
Therefore, claim 1 is obvious over Flath, Holtman Jr., and Herry.
Regarding claims 3, 12, 18 and 57, the claimed dosage ranges for the opioid agonist (e.g., hydrocodone) and the adverse agent (e.g., flumazenil) are result effective variables (see discussions above). Therefore, the selection specific amount of an opioid agonist (e.g., hydrocodone) and an adverse agent (e.g., flumazenil), in the formulation of a non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), would have been routinely determined and optimized in the pharmaceutical art.  For each application of the non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), comprising an opioid agonist (e.g., hydrocodone), and an adverse agent (e.g., flumazenil), the specify amount of the opioid agonist (e.g., hydrocodone) and the adverse agent (e.g., flumazenil), employed can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Flath disclosure.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Regarding claims 35 and 56, the recited intended outcome of the method of claim 1 resulting in: i) reducing and further treating one or more risks selected from the group consisting of the list disclosed therein (claim 35); and ii) treating one or more of the conditions recited therein (claim 56), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Flath, Holtman Jr., and Herry, combined to disclose the invention of claim 1 (see discussions above), the method of Flath, Holtman Jr., and Herry, must necessarily produce the same outcomes of recited in claims 35 and 56, because each of the recited outcome is a natural process that flows from the human patient and the administered non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), comprising an opioid agonist (e.g., hydrocodone), and an adverse agent (e.g., flumazenil). Furthermore, the cited references combined to disclose, for example, treating chronic pain (see discussions above).
Regarding claims 59-60, Flath discloses that in one embodiment, the adverse agent is an opioid antagonist such as naloxone (see ¶ 0071).  Accordingly, an artisan of the ordinary skill would have considered formulating a solid oral dosage form comprising hydrocodone + flumazenil + naloxone, for the advantage of the additive effect of a combination therapy. 
The skilled artisan would have had a reasonable expectation that the administration of the non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), comprising hydrocodone + flumazenil + naloxone, would result in, for example: i) significant enhancement of preventing or discouraging tampering, abuse, misuse or diversion of the dosage form; ii) significant enhancement of pain treatment; and iii) significantly less undesired effects of the use of hydrocodone, such as respiratory depression, sedation, constipation, and urinary retention, when compared to the administration of the oral dosage form comprising hydrocodone + flumazenil. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Furthermore, the claimed dosage of about 0.2 mg for the adverse agent (e.g., naloxone) in claim 60, is a result effective variable (see discussions above). Therefore, the selection specific amount of an adverse agent (e.g., naloxone), in the formulation of a non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), would have been routinely determined and optimized in the pharmaceutical art.  For each application of the non-liquid oral dosage unit suitable for sublingual administration (e.g., tablet or capsule), comprising an opioid agonist (e.g., hydrocodone), and an adverse agent (e.g., flumazenil), the specify amount of the opioid agonist (e.g., hydrocodone) and the adverse agent (e.g., flumazenil), employed can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Flath disclosure.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629
 



/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629